DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 5/23/2022. Claims 1, 9-12 & 23-25 are pending in this application. Claims 2-8 & 13-22 are canceled. Claims 23-25 are new. 
Allowable Subject Matter
2.	Claims 1, 9-12 & 23-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the semiconductor structure comprises: a first semiconductor layer arranged on a surface of the first electrode layer; and a second semiconductor layer arranged on a face of the first semiconductor layer away from the first electrode layer, wherein a surface of the second semiconductor layer away from the first electrode layer has the first concave- convex structure, wherein the semiconductor structure further comprises an intrinsic amorphous silicon layer; wherein the first semiconductor layer comprises a P-type amorphous silicon layer, the intrinsic amorphous silicon layer is located on a surface of the P-type amorphous silicon layer away from the first electrode layer, and a surface of the intrinsic amorphous silicon layer away from the first electrode layer has a third concave-convex structure formed by crystallizing amorphous silicon in its surface; and wherein the second semiconductor layer comprises an N-type metal oxide semiconductor layer arranged on a surface of the intrinsic amorphous silicon layer away from the first electrode layer, and a surface of the N-type metal oxide semiconductor laver away from the first electrode layer has the first concave-convex structure, 
or 
wherein the semiconductor structure further comprises an intrinsic amorphous silicon layer; wherein the first semiconductor layer comprises an N-type metal oxide semiconductor laver, the intrinsic amorphous silicon layer is located on a surface of the N-type metal oxide semiconductor laver away from the first electrode layer, and the surface of the intrinsic amorphous silicon layer away from the first electrode layer has a third concave-convex structure formed by crystallizing amorphous silicon in its surface; and wherein the second semiconductor layer comprises a P-type amorphous silicon layer arranged on a surface of the intrinsic amorphous silicon layer away from the first electrode layer, and a surface of the P- type amorphous silicon layer away from the first electrode layer has the first concave- convex structure, as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/25/22